Exhibit 99.1 300 Throckmorton Street Fort Worth, TX 76102 KMG to Acquire Flowchem LLC • Acquisition establishes KMG as a leading global provider of performance products and services for improving pipeline operations and optimizing pipeline throughput • Significantly expands KMG’s product breadth and capabilities in the global market for pipeline services, providing compelling opportunities for growth • Adds a growing, profitable business with strong cash flow generation • Transaction is expected to be highly accretive to EBITDA, adjusted EBITDA margin and adjusted earnings per share immediately upon closing
